Title: From Thomas Jefferson to Joseph T. Scott, 11 September 1801
From: Jefferson, Thomas
To: Scott, Joseph T.


Sir
Monticello Sep. 11. 1801.
Your favor dated June 13. came to me at this place only one week ago. it is probable that mr Cummings has deposited for me at Washington the copy of your geographical dictionary which you have been so kind as to send me, for which I pray you to accept my thanks. I anticipate with pleasure the satisfaction I shall recieve from it, and am happy that we are to see at length contradicted the miserable libels which have been published on the Southern states. I pray you to accept assurances of my esteem & high consideration.
Th: Jefferson
